Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on  09/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings filed on 12/02/2020  have been accepted by the Examiner.

				Specification
4.	The disclosure is objected to because the use of the trademark “Java”, “Python”, “Swift”, “Ruby”, “Fortran”, “Perl”, “Oracle”  has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 

Examiner’s Notes

5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 6-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  (Gupta US 20190012254)  in view of Francke (US 20090254524)

As per claim 1 (Gupta US 20190012254) discloses: A system, comprising: a remote recording component executing on an application server , when executed by one or more application server processors cause the one or more application server processors (Gupta, Abstract, A device may receive information associated with a software program executing on a device, and may generate event records based on the information associated with the software program”)  [0002] a device may include one or more processors to: receive information associated with a software program executing on another device; generate event records based on the information associated with the software program; identify pattern information associated with the event records”) [0016] In some implementations, the software analytics platform may provide a centralized logging platform that interacts with remote devices and negotiates logging capabilities of the remote devices (e.g., network devices, computing devices, storage devices, and/or the like); wherein centralized platform that interacts with remote devices clearly shows remote recording component as claimed; and the computing resources are the application server); where generating event recording remote devices clearly shows a remote recording component as claimed,  ([0029] Computing resource 214 includes one or more personal computers, workstation computers, server devices, or other types of computation and/or communication devices. In some implementations, computing resource 214 may host software analytics platform 210. The cloud resources may include compute instances executing in computing resource”);
receive, from a user interface component record a run of an application on the application server [0089]  software analytics platform 210 may receive (e.g., via user input) information identifying a platform associated with a particular device that is executing the software program, and may determine the platform associated with the particular device based on the received information.
generate one or more data files based on information captured about the application during the run of the application, ([0014] “the software analytics platform may generate event records and log patterns, and may perform data analytics on the event records and log patterns”),  (Abstract “A device may receive information associated with a software program executing on a device, and may generate event records based on the information associated with the software program”) [0004] where the event records and log patterns are the data files as claimed; 
and transmit the one or more data files to an analysis component; ([0025] such as a server device or a group of server devices. In some implementations, software analytics platform 210 may receive information from and/or transmit information to computing devices 220”); Abstract, [0016]  the software analytics platform may use one or more methods (e.g., a type-length-value (TLV) based method) to negotiate and exchange logging capabilities with one or more computing devices, and may convert data and error logs, received from the one or more computing devices, into structured information that may be more easily utilized by data analytics techniques”)  paragraph [0021] indicates that analytics platform include collection and data extraction and data analytic element [0021] As shown in FIG. 1B, the software analytics platform may include a data collection element, a data extraction element, and a data analytics element. The data collection element of the software analytics platform may receive the first set of attributes, the second set of attributes, and/or the third set of attributes from the computing devices, and may store the received information.  where the analytic platform is the analytic component that received data and error log (data files) clearly indicates transmitting the data files to an analysis component 
the user interface component executing on a remote computing system [0032]  In some implementations, virtual machine 214-2 may execute on behalf of a user (e.g., user device 220), and may manage infrastructure of cloud computing environment 212, such as data management, synchronization, or long-duration data transfers. [0015] the software analytics platform may utilize debug and error logs (e.g., that include errors, resource outage information, interface and input/output (I/O) information, and/or the like), system logs (e.g., that are used to monitor a system, such as switches or servers in a network), information from a network monitoring system, information from a network provisioning system, and/or the like, to analyze the software program. [0027]  software analytics platform 210 may be hosted in a cloud computing environment 212. Notably, while implementations described herein describe software analytics platform 210 as being hosted in cloud computing environment 212, in some implementations, software analytics platform 210 might not be cloud-based (i.e., may be implemented outside of a cloud computing environment) or may be partially cloud-based”) clearly shows the remote computing system as claimed;
the user interface component comprising interface instructions that, when executed by one or more computing system processors, cause the one or more computing system processors to: [0015] the software analytics platform may utilize debug and error logs (e.g., that include errors, resource outage information, interface and input/output (I/O) information, and/or the like), system logs (e.g., that are used to monitor a system, such as switches or servers in a network), information from a network monitoring system, information from a network provisioning system, and/or the like, to analyze the software program. 
receive user input [0031Application 214-1 includes one or more software applications that may be provided to or accessed by user device 220., record the run of the application (Abstract, A device may receive information associated with a software program executing on a device, and may generate event records based on the information associated with the software program”) [0002] a device may include one or more processors to: receive information associated with a software program executing on another device; generate event records based on the information associated with the software program; identify pattern information associated with the event records”) [0016] In some implementations, the software analytics platform may provide a centralized logging platform that interacts with remote devices and negotiates logging capabilities of the remote devices (e.g., network devices, computing devices, storage devices, and/or the like); wherein centralized platform that interacts with remote devices clearly shows remote recording component as claimed; and the computing resources are the application server
the analysis component executing on an analysis server  , the analysis component comprising analysis instructions that, when executed by one or more analysis server processors, cause the one or more analysis server processors to: receive the one or more data files (Abstract, [0002] [0003] [0014] [0015] [0016]  [0016] In some implementations, the software analytics platform may provide a centralized logging platform that interacts with remote devices and negotiates logging capabilities of the remote devices (e.g., network devices, computing devices, storage devices, and/or the like). In some implementations, the software analytics platform may be used by an online data analytics system, an off-line data analytics system, and/or the like. In some implementations, the software analytics platform may provide an open logging framework, a data collection framework, a monitoring and correction framework, and/or the like. In some implementations, the software analytics platform may use one or more methods (e.g., a type-length-value (TLV) based method) to negotiate and exchange logging capabilities with one or more computing devices, and may convert data and error logs, received from the one or more computing devices, into structured information that may be more easily utilized by data analytics techniques.
and generate a behavior model based on the one or more data files, (Abstract, The device may identify pattern information associated with the event records, and may perform data analytics on the event records and the pattern information to identify one or more defects associated with the software program and to determine an expected behavior of the software program. The device may generate one or more reports based on the one or more defects associated with the software program and the expected behavior of the software program, and may provide the one or more reports”) [0002]  [0003] [0004],  where generate  the reports associated with the software program, identify patterns  and the expected behavior is generating a behavior model as claimed.
wherein the behavior model comprises one or more steps performed by the application (Abstract, The device may identify pattern information associated with the event records, and may perform data analytics on the event records and the pattern information to identify one or more defects associated with the software program and to determine an expected behavior of the software program. The device may generate one or more reports based on the one or more defects associated with the software program and the expected behavior of the software program, and may provide the one or more reports) where perform data analytics, the pattern information to identify one or more defects associated with the software program and to determine an expected behavior of the software program are the one or more steps performed by the application as claimed
and one or more code paths connecting the steps performed by the application [0048] software analytics platform 210 may relate a sequence of events with the debug and error logs associated with the software program. [0065] The data mining technique may include, for example, sorting through data to identify patterns and establish relationships. Parameters of the data mining technique may include association (e.g., searching for log patterns where one event is connected to another event); sequence or path analysis (e.g., searching for log patterns where one event leads to another later event); [0069]  the expected behavior of the software program may include information indicating an ordering of interactions among the portions of the software program, information indicating opportunities for concurrency in the portions of the software program, information indicating time dependencies of the interactions, and/or the like”) clearly shows one or more code paths connecting the steps performed by the application as claimed.
Gupta discloses generating record/report and behavior model based on data files.  Gupta discloses request for attributes   and response for the attributes ([0095]  a request for the attributes. In some implementations, computing device 220 may return an acknowledgement (Ack) message or negative acknowledgement (NAck) message in response to the request for the attributes. [0114] [0115]  Gupta does not specifically disclose receive a request to record a run of an application and in response to the user input, send the request to the remote recording component However, in an analogous art  Francker (US 20090254524 A1) discloses the above limitation( Francker [0022]   “user 112 could submit a request to obtain data records from database 102 (such as query 124), [0028]  “the user requested the records (or to the machine on which that application runs”) [0023].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Francker with the method of (Gupta US 20190012254.  The modification would be obvious because one of the ordinary skill in the art would be motivated to receive the requested record efficiently to improve the speed of the model based development platform. 

As per claim 2 the rejection of claim 1 is incorporated and further Gupta discloses:  wherein the user interface component comprises a browser extension [0041] [0017] example implementation 100 may include a software analytics platform, a first platform type (e.g., a Windows platform) [0077] software analytics platform 210 may provide the one or more reports for display to a user (e.g., a software developer, a network administrator, and/or the like).
As per claim 6 the rejection of claim 1 is incorporated and further Gupta discloses:  wherein the information captured about the application comprises dependencies [[0033]0069] [0068], logic ([0014] [0015] [0016] ), and data queries [0063 [0065].
As per claim7 the rejection of claim 1 is incorporated and further Gupta discloses wherein the recording instructions to generate the one or more data files comprises further recording instructions that, when executed by the one or more application server processors, cause the one or more application server processors to: analyze the run of the application; and store information related to one or more functional areas of the application and the one or more code paths of the application in the one or more data files [0048]. software analytics platform 210 may store the event records in a data structure (e.g., a database, an array, a table, a tree structure, a flat file, a linked list, and/or the like) [0048] where sequence is the path analysis [0065] [0050] [0057] [0060] [0077] [0083] [0085].
As per claim 8  the rejection of claim 1 is incorporated and further Gupta discloses wherein the run of the application comprises executing test cases designed to explore user interactions with the application [0013] [0014] [0015] [0047] [0049] “software analytics platform 210 may utilize a unit test framework, a system test framework, integration test cases, regression test cases, scale test cases, and/or the like, to generate the event records based on the received events of the software program”)..
As per claim 11, Gupta discloses: A computer-implemented method, comprising: receiving, by a remote recording component from a user interface component, 
 an application on an application server Abstract, A device may receive information associated with a software program executing on a device, and may generate event records based on the information associated with the software program”) [0002] a device may include one or more processors to: receive information associated with a software program executing on another device; generate event records based on the information associated with the software program; identify pattern information associated with the event records”) [0016] In some implementations, the software analytics platform may provide a centralized logging platform that interacts with remote devices and negotiates logging capabilities of the remote devices (e.g., network devices, computing devices, storage devices, and/or the like); wherein centralized platform that interacts with remote devices clearly shows remote recording component as claimed; and the computing resources are the application server ([0029] Computing resource 214 includes one or more personal computers, workstation computers, server devices, or other types of computation and/or communication devices. In some implementations, computing resource 214 may host software analytics platform 210. The cloud resources may include compute instances executing in computing resource); where generating event recording remote devices clearly shows a remote recording component as claimed,
receive, from a user interface component record a run of an application on the application server [0089]  software analytics platform 210 may receive (e.g., via user input) information identifying a platform associated with a particular device that is executing the software program, and may determine the platform associated with the particular device based on the received information.
generating, by the remote recording component, one or more data files based on information captured about the application during the run of the application  ([0014] “the software analytics platform may generate event records and log patterns, and may perform data analytics on the event records and log patterns”),  (Abstract “A device may receive information associated with a software program executing on a device, and may generate event records based on the information associated with the software program”) [0004] where the event records and log patterns are the data files as claimed;
transmitting, by the remote recording component, the one or more data files to an analysis component and transmit the one or more data files to an analysis component; [0016]  the software analytics platform may use one or more methods (e.g., a type-length-value (TLV) based method) to negotiate and exchange logging capabilities with one or more computing devices, and may convert data and error logs, received from the one or more computing devices, into structured information that may be more easily utilized by data analytics techniques”)  paragraph [0021] indicates that analytics platform include collection and data extraction and data analytic element [0021] As shown in FIG. 1B, the software analytics platform may include a data collection element, a data extraction element, and a data analytics element. The data collection element of the software analytics platform may receive the first set of attributes, the second set of attributes, and/or the third set of attributes from the computing devices, and may store the received information.  where the analytic platform is the analytic component that received data and error log (data files) clearly indicates transmitting the data files to an analysis component;
the user interface component executing on a remote computing system [0032]  In some implementations, virtual machine 214-2 may execute on behalf of a user (e.g., user device 220), and may manage infrastructure of cloud computing environment 212, such as data management, synchronization, or long-duration data transfers. [0015] the software analytics platform may utilize debug and error logs (e.g., that include errors, resource outage information, interface and input/output (I/O) information, and/or the like), system logs (e.g., that are used to monitor a system, such as switches or servers in a network), information from a network monitoring system, information from a network provisioning system, and/or the like, to analyze the software program. [0027]  software analytics platform 210 may be hosted in a cloud computing environment 212. Notably, while implementations described herein describe software analytics platform 210 as being hosted in cloud computing environment 212, in some implementations, software analytics platform 210 might not be cloud-based (i.e., may be implemented outside of a cloud computing environment) or may be partially cloud-based”); 

and generating, by the analysis component, a behavior model based on the one or more data files, wherein the behavior model comprises one or more steps performed by the application and one or more code paths connecting the steps performed by the application  (Abstract, The device may identify pattern information associated with the event records, and may perform data analytics on the event records and the pattern information to identify one or more defects associated with the software program and to determine an expected behavior of the software program. The device may generate one or more reports based on the one or more defects associated with the software program and the expected behavior of the software program, and may provide the one or more reports”) [0002]  [0003] [0004],  where generate  the reports associated with the software program, identify patterns  and the expected behavior is generating a behavior model as claimed;
wherein the behavior model comprises one or more steps performed by the application (Abstract, The device may identify pattern information associated with the event records, and may perform data analytics on the event records and the pattern information to identify one or more defects associated with the software program and to determine an expected behavior of the software program. The device may generate one or more reports based on the one or more defects associated with the software program and the expected behavior of the software program, and may provide the one or more reports) where perform data analytics, the pattern information to identify one or more defects associated with the software program and to determine an expected behavior of the software program are the one or more steps performed by the application as claimed;
and one or more code paths connecting the steps performed by the application [0048] software analytics platform 210 may relate a sequence of events with the debug and error logs associated with the software program. [0065] The data mining technique may include, for example, sorting through data to identify patterns and establish relationships. Parameters of the data mining technique may include association (e.g., searching for log patterns where one event is connected to another event); sequence or path analysis (e.g., searching for log patterns where one event leads to another later event); [0069]  the expected behavior of the software program may include information indicating an ordering of interactions among the portions of the software program, information indicating opportunities for concurrency in the portions of the software program, information indicating time dependencies of the interactions, and/or the like”) clearly shows one or more code paths connecting the steps performed by the application as claimed.
Gupta discloses generating record/report and behavior model based on data files.  Gupta discloses request for attributes   and response for the attributes ([0095]  a request for the attributes. In some implementations, computing device 220 may return an acknowledgement (Ack) message or negative acknowledgement (NAck) message in response to the request for the attributes. [0114] [0115]  Gupta does not specifically disclose receive a request to record a run of an application. However, in an analogous art  Francker (US 20090254524 A1) discloses the above limitation( Francker [0028]  “the user requested the records (or to the machine on which that application runs”) [0023].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Francker with the method of (Gupta US 20190012254.  The modification would be obvious because one of the ordinary skill in the art would be motivated to receive the requested record efficiently to improve the speed of the model based development platform. 
As per claim 12 the rejection of claim 11 is incorporated and further Gupta discloses:, wherein the remote recording component, user interface component, and analysis component are each executed on a different computing system (Abstract, [0002]  [0003]  [0014] [0016] [0017] [0018] [0019] [0020] [0022] [0024].
Claims 13 and 16 are the system claims corresponding the method claims 2 and 6 respectively and rejected under the same reason set forth in connection of the rejection of claims 2 and 6 above.
As per claim 17 the rejection of claim 11 is incorporated and further Gupta discloses, wherein the generating the one or more data files comprises: analyzing the run of the application to identify one or more functional areas of the application and one or more code paths of the application; and storing information related to the one or more functional areas of the application and the one or more code paths in the one or more data files (Abstract, [0002] [0003] [0006] [0010] [0033] [0037] [0048].
Claim 18 is the system claim corresponding to the method claim 8 and rejected under the same reason set forth in connection of the rejection of claim 8 above. 
8.	Claims 3-5, 9-10, 14-15 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over  (Gupta US 20190012254)  in view of Francke (US 20090254524) and Darnell (US 10318251)
As per claim 3 the rejection of claim 1 is incorporated and further Gupta discloses:  wherein the analysis component comprises further analysis instructions that, when executed by the one or more analysis server processors, cause the one or more analysis server processors to: provide the behavior mode l[0041] [0017] [0077] software analytics platform 210 may provide the one or more reports for display to a user (e.g., a software developer, a network administrator, and/or the like). 
Gupta does not specifically disclose generate a graphical depiction of the behavior mode. However, in an analogous art  Darnell discloses the above limitation Darnell; US 10318251 (col 2 lines 8-15  “The apparatus also includes an graphics processor configured to, responsive to user input, generate the graphical block diagram for display on an output screen, the graphical block diagram comprising at least some of the graphical blocks”).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Darnell with the method of Gupta and Francker; .  The modification would be obvious because one of the ordinary skill in the art would be motivated to improve the speed of the model based development platform efficiently. 

As per claim 4 the rejection of claim 3 is incorporated and further Gupta discloses:   wherein the analysis component comprises further analysis instructions that, when executed by the one or more analysis server processors, cause the one or more analysis server processors to: Gupta discloses transmit the behavior model to the user interface component [0041] [0077] . Gupta does not specifically discloses transmit the graphical depiction. However, in an analogous art Darnell discloses the above limitation  Darnell; US 10318251 col 5 lines 38 “ creating a graphical block diagram using at least some of the graphical blocks at 204, and transmitting or storing the graphical block diagram for interpretation at 206”) and the multiple modes (behavior) are generated from the graphical block (col 1 lines 14-18, This disclosure is directed generally to graphical programming in a model-based platform, and more particularly to a platform capable of implementing multiple modes from a common graphical block diagram”), where multiple modes are the behavior models as claimed.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Darnell with the method of Gupta and Francker; .  The modification would be obvious because one of the ordinary skill in the art would be motivated to improve the speed of the model based development platform efficiently. 

As per claim 5 the rejection of claim 4 is incorporated and further Gupta discloses:    wherein the user interface component comprises further interface instructions that, when executed by the one or more computing system processors, cause the one or more computing system processors to: display the behavior model [0041] [0077] . Gupta does not specifically discloses display the graphical depiction of the behavior model. However, in an analogous art Darnell discloses the above limitation  Darnell; (US 10318251) (col 2 lines 10-14,  “generate the graphical block diagram for display on an output screen”), and the multiple modes (behavior) are generated from the graphical block (col 1 lines 14-18, This disclosure is directed generally to graphical programming in a model-based platform, and more particularly to a platform capable of implementing multiple modes from a common graphical block diagram”), where multiple modes are the behavior models as claimed.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Darnell with the method of Gupta and Francker; .  The modification would be obvious because one of the ordinary skill in the art would be motivated to improve the speed of the model based development platform efficiently. 

As per claim 9  the rejection of claim 1 is incorporated and further Gupta discloses wherein analysis component comprises further analysis instructions that, when executed by the one or more analysis server processors, cause the one or more analysis server processors to: generate new code based at least on the behavior model [0061] [0072] [0073] [0076] [0078]  generated new code is shown in [0103] .Gupta does not specifically disclose target code language.  However, in analogous art Darnell disclose the above limitation (Darnell, (col 3 lines 18-37  “Graphical block diagrams may be designed for different operating modes. In a code generation mode, functions associated with blocks within a graphical block diagram are used to generate code to run on a processor in a processor-controlled system in accordance with the layout (also called the arrangement) of the blocks. When targeting a specific microprocessor chip for code generation, ), where the processor controlled system indicates a target environment a graphical block diagram are used to generate code to run on a processor in a processor-controlled system in accordance with the layout (also called the arrangement) of the blocks. When targeting a specific microprocessor chip for code generation “clearly indicating a target code language.  col 11 lines 58-62, “the standard batch code in this example is C, but any batch code known or unknown is possible. The resulting code may be used in an embedded processor for control of the target plant, or may be used in any other processor-controlled system”) .
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Darnell with the method of Gupta and Francker; .  The modification would be obvious because one of the ordinary skill in the art would be motivated to improve the speed of the model based development platform efficiently. 

As per claim 10  the rejection of claim 1 is incorporated and further Gupta discloses wherein the information captured about the application branches between functional areas of the application [0057]  [0065] [0068].Gupta does not specifically disclose decision points. However, in an analogous art Darnell discloses the above limitation (Darnell, col 5 lines 65-67, these graphical blocks can include variable blocks, decision blocks, etc.”).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Darnell with the method of Gupta and Francker; .  The modification would be obvious because one of the ordinary skill in the art would be motivated to improve the speed of the model based development platform efficiently. 
.
Claims 14, 15, 19 and 20 are the computer implemented method claims corresponding to the system claims 3, 5, 9 and 10 respectively and rejected under the same reason set forth in connection of the rejections of claims 3, 5, 9 and 10 above. 
Conclusion
9. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Ramani US 20070169011 A1  At run-time, when the application module 560 requests a specific binary value record, the run-time engine 540 determines its corresponding binary key record and a specific offset (corresponding to the specific binary key record).

Labeeb, US 20030093792  Data analysis performed on a representative sample;  step in the process of regression analysis; is a block diagram showing the inputs and output for the generation of user selection history; 6. Recording manager 112 also responds to user requests to record particular programs and to user requests to record programs having specified category-value pairs.  Some of these traits are derived by data analysis of Viewer behavioral database. 

Chinnici,US 20020188616 Visual Basic has a graphical user interface (GUI) that facilitates the development of computer applications, commands to modify a database record to correspond to the query request as modified by the client computer system. computer language programming calls are executed to invoke functions to cause database record changes at the database server that correspond to the modifications to the database record information. ava Beans defines a standard set of interfaces and behaviors that enable a developer to build reusable Java components. client computer system 14 sends requests or queries to access certain information from the database, such as an employee's information record, the application server 18 converts the request for the employee's information record to an EJB method for obtaining the record from the SQL server.

Title: An analytical model for multi-tier internet services and its applications; author: B Urgaonkar, published on 2005.
	

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196